JUSTICE STOUDER, dissenting: In the instant case, I find the remarks made by the prosecutor in closing arguments constituted not only error but reversible error, requiring the cause be remanded for a new trial. The questioning of the jury on the time issue amounted to an experiment or distraction which allowed the prosecutor to interject her own unsworn testimony on the that issue. Evidence of the time issue was critical because the victim’s estimation became questionable in relation to the police testimony regarding the time it took them to respond and the actions complained of by the victim. Generally, the prosecutor’s remarks in closing argument do not amount to reversible error unless they deprive the defendant of a fair trial in that they constitute a material factor in the defendant’s conviction or result in substantial prejudice to him. (People v. Burke (1985), 136 Ill. App. 3d 593, 483 N.E.2d 674.) It is axiomatic that the prosecutor must confine himself to facts introduced in evidence and to the fair and reasonable deduction and conclusions therefrom. (People v. Young (1975), 33 Ill. App. 3d 443, 337 N.E.2d 40.) Assumptions and statements of fact not based upon evidence presented in the case may not properly be argued to the jury, and the prosecutor may not properly interject before the jury that which amounts to his own testimony. People v. Burke (1985), 136 Ill. App. 3d 593, 483 N.E.2d 674. In the instant case, the prosecutor was in effect conducting an experiment during closing arguments when she asked the jury how long she had been talking to them. She asked, “How long have I been talking? Don’t look at the clock. How long have I been standing up here talking to you?” She asked that they decide this question during their deliberations. The tone of her questions on this point was such that at least one of the jurors was prompted to respond. The prosecutor suggested that each of them would make a different determination and stated that she herself did not know how long she had been talking. In rebuttal, she then “testified” that the period of time she had been talking was in fact 15 minutes, and not five minutes as one of the jurors had stated. This type of argument allowed the prosecutor to in effect “testify” on a party’s ability to estimate the passage of time. This activity distracted the jury’s attention from the issues before it and created the appearance that the prosecutor was carrying on a dialogue with the jury. This distraction was critical given the fact that the testimony on the time issue is so contradictory. Considering all the evidence in this case, I find the prosecutor’s closing argument to have so prejudiced the defendant’s right to a fair trial that it constitutes reversible error.